Mr. Justice Soholfield delivered the opinion of the Court: This judgment must be reversed, for the reason that there is no evidence in the record authorizing the damages assessed by the jury. The effect of the mere finding against appellant is, to authorize nominal damages only. If damages were sustained beyond that amount, it was incumbent on the appellees to prove them. The jury, in the absence of evidence, had no right to assume that appellees had sustained other than nominal damages. We perceive no other error in the record. Judgment reversed.